 

Exhibit 10.13

 

THIRTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND
JOINT ESCROW INSTRUCTIONS

 

THIS THIRTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into as of December 30, 2013 by and
among Harvard Square LLC, a Washington limited liability company (“Developed
Land Seller”); LDEV, LLC, a Washington limited liability company (“Undeveloped
Land Seller”, and together with Developed Land Seller, individually and
collectively, “Seller” or “Sellers”); and The Freshwater Group, Inc., an Arizona
corporation (“Buyer”).

 

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions (as amended, the “Purchase and Sale
Agreement”) dated as of August 27, 2013 with respect to certain premises
commonly known as Harvard Square, located in the City and County of Denver,
Colorado, more particularly described on Exhibit A-1 to the Purchase and Sale
Agreement, and that certain adjacent undeveloped real property more particularly
described on Exhibit A-2 to the Purchase and Sale Agreement, as more
particularly described therein.

 

WHEREAS, Seller and Buyer mutually desire to reaffirm and amend the Purchase
Agreement as provided below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          All capitalized terms used and not defined herein shall have the
meanings given to them in the Purchase and Sale Agreement.

 

2.          Closing Date.   The first sentence of Paragraph 6.2 of the Purchase
and Sale Agreement is hereby amended and restated in its entirety as follows:

 

“The consummation of the purchase and sale of the Property (the “Closing”) shall
occur on the first business day of a month following the date that is fifteen
(15) days after the expiration of the Due Diligence Period or such earlier date
as is requested by Buyer; provided, however, that so long as Buyer is using
commercially reasonable efforts to procure the “Required Governmental Approvals”
(as hereinafter defined), Buyer shall have the right to extend the “Closing
Date” (as hereinafter defined) until the date five (5) business days after Buyer
has procured all such Required Governmental Approvals, but in no event beyond
the date that is ninety (90) days after the expiration of the Due Diligence
Period (the “Outside Closing Date”).”

 

3.          Except as expressly modified hereby, the Purchase and Sale Agreement
is hereby ratified and shall remain in full force and effect, enforceable in
accordance with its terms.

 

4.          This Amendment may be executed in multiple counterparts, which taken
together shall constitute one and the same instrument, and executed counterparts
may be delivered via facsimile or e-mail, the parties agreeing to be bound by
such delivery.

 

1

 



 

This Thirteenth Amendment has been executed as of the date and year first above
written.

 

SELLER:

 

HARVARD SQUARE, LLC, a Washington limited liability company

 

By: RC Manager, Inc., a Washington corporation and its Manager     By: /s/
Charles S. Lytle Name: Charles S. Lytle Its: President

 

UNDEVELOPED LAND SELLER:

 

LDEV, LLC, a Washington limited liability company

 

By: RC Manager, Inc., a Washington corporation and its Manager

 

By: /s/ Charles S. Lytle Name: Charles S. Lytle Its: President

 

BUYER:

 

THE FRESHWATER GROUP, INC.,

an Arizona corporation

 

By: /s/ Carl Mittendorf Name: Carl Mittendorf Its: Chief Investment Officer

  

s-1

